UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-32442 INUVO, INC. (Exact name of registrant as specified in its charter) Nevada 87-0450450 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 15550 Lightwave Drive, Third Floor, Clearwater, FL (Address of principal executive offices) (Zip Code) (727) 324-0211 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if smaller reporting company) o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes oNo þ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Title of Class No. of Shares Outstanding at August 2, 2010 Common Stock INUVO, INC. FORM 10-Q Quarter Ended June 30, 2010 TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets at June 30, 2010 (Unaudited) and December 31, 2009 1 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2010 and 2009 (Unaudited) 2 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 (Unaudited) 3 Notes to Consolidated Financial Statements (“Unaudited”) 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 20 Item 4T Controls and Procedures. 20 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 21 Item 1A. Risk Factors. 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 21 Item 3. Defaults Upon Senior Securities. 22 Item 4. Submission of Matters to a Vote of Security Holders. 22 Item 5. Other Information. 22 Item 6. Exhibits. 22 i CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements. These factors include, but are not limited to: ● our history of losses, ● risks frequently encountered by Internet marketing and advertising companies, ● our ability to expand our relationships with other Internet media content, advertising and product providers, ● the terms of our loan agreement with Wachovia Bank, N.A., ● our dependence upon a significant portion of our revenues from a single customer, ● our ability to effectively compete, ● the impact of increasing government regulations and consumer protection laws on our business model, ● our need to keep pace with changes in technology, ● the possible interruption of our services and our reliance on third-party providers, ● our dependence on credit card processing companies and the risks of increasing fees, ● the risks related to credit card fraud, ● liabilities associated with information we retrieve from our websites, ● the impact of natural disasters on our ability to operate, ● any failure on our part to adequately protect personal information, ● possible security breaches and computer viruses, ● our reliance on our executive officers and key personnel, ● the impact of “spam,” and ● the impact of our quarterly operating results on our stock price. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to place undue reliance on these forward-looking statements and readers should carefully review this report in its entirety, including the risks described in Item 1A. - RiskFactors in our Annual Report on Form10-K for the year ended December31, 2009 as filed with the Securities and Exchange Commission. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. These forward-looking statements speak only as of the date of this report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. The information which appears on our web site at www.inuvo.com is not part of this report. ii OTHER PERTINENT INFORMATION Unless specifically set forth to the contrary. When used in this report, the terms the “Company,” “we,” “us,” and similar terms refers to Inuvo, Inc., a Nevada corporation, and its subsidiaries. The information which appears on our web site at www.inuvo.com is not part of this report. iii PART 1 - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. INUVO, INC. CONSOLIDATED BALANCE SHEETS June 30, 2010 and December 31, 2009 June 30, December31, (Unaudited) Assets Current Assets: Cash $ $ Restricted Cash Accounts Receivable, net of allowance for doubtful accounts of $1,363,872 and $1,344,648, respectively Unbilled Revenue Prepaid Expenses and Other Current Assets Current Assets of Discontinued Operations Total Current Assets Property and Equipment, net Other Assets: Goodwill Intangible Assets Other Assets Other Assets of Discontinued Operations Total Other Assets Total Assets $ $ Liabilities and Stockholders’ Equity Current Liabilities: Term and Credit Notes Payable – Current Portion $ $ Accounts Payable Deferred Revenue Accrued Expenses and Other Current Liabilities Current Liabilities of Discontinued Operations Total Current Liabilities Long-Term Liabilities: Term and Credit Notes Payable – Long Term - Other Long Term Liabilities Long Term Liabilities of Discontinued Operations Long-Term Liabilities Stockholders’ Equity: Preferred Stock, $.001 par value: Authorized Shares — 5,000,000 — none issued or outstanding - - Common Stock, $.001 par value: Authorized Shares, 200,000,000, Issued Shares 90,471,749 Outstanding Shares — 84,954,793 Additional Paid in Capital Accumulated Deficit ) ) Treasury Stock – 5,516,956 Shares ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes to the unaudited consolidated financial statements are an integral part of these statements. 1 INUVO, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Three and Six Months Ended June 30, 2010 and 2009 (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Net Revenue $ Cost of Revenue: Affiliate Payments Data Acquisition Merchant Processing Fees Product Costs Cost of Revenue Gross Profit Operating Expenses: Search Costs Compensation and Telemarketing Selling, General and Administrative Total Operating Expenses Operating Loss ) Other Income(Expense): Interest Income - Interest Expense ) Other (Expense) Income - 68 - ) Other Expenses, Net ) Loss from Continuing Operations Before Taxes ) Income Tax Expense ) - ) - Net Loss from Continuing Operations ) Net (Loss) Income from Discontinued Operations ) Net Loss $ ) $ ) $ ) $ ) Per Common Share Data: Basic and Diluted: Net Loss from Continuing Operations $ ) $ ) $ ) $ ) Net (Loss) Income from Discontinued Operations ) Net Loss $ ) $ ) ) ) Weighted Average Shares (Basic and Diluted) The accompanying notes to the unaudited consolidated financial statements are an integral part of these statements. 2 INUVO, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended June 30, 2010 and 2009 (Unaudited) Cash Flows From Operating Activities: Net Loss $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash Provided by Operating Activities: Depreciation and Amortization Provision for Doubtful Accounts Stock Based Compensation Gain on Sale of Discontinued Operations - ) Change in Operating Assets and Liabilities: Restricted Cash Accounts Receivable ) Prepaid Expenses and Other Assets ) ) Accounts Payable ) Deferred Revenue ) Other Accrued Expenses and Current Liabilities ) Net Cash Provided by Operating Activities – Continuing Operations Net Cash (Used in) Provided by Operating Activities – Discontinued Operations ) Net Cash (Used in) Provided by Operating Activities ) Investing Activities: Purchases of Equipment and Software ) ) Purchase of Names Database ) ) Proceeds from Sale of Discontinued Operation - Net Cash Used in Investing Activities ) ) Financing Activities: Principal Payments Made on Term Note Payable and Other Long Term Liabilities ) ) Advances from Credit Note Payable Payments on Credit Note Payable ) ) Net Cash Used in Financing Activities ) ) (Decrease) Increase in Cash ) Cash, Beginning of Period Cash, End of Period $ $ Supplemental Information: Interest Paid $ $ Non-Cash Investing Activities: Equipment Under Capital Leases $ $ The accompanying notes to the unaudited consolidated financial statements are an integral part of these statements. 3 INUVO, INC. Notes to Consolidated Financial Statements June 30, 2010 and 2009 (Unaudited) Note 1 – Organization and Business and Accounting Policies Inuvo™, Inc. and subsidiaries (the “Company,” “we,” “us,” or “our”) is an Internet marketing business with two segments: ● Exchange, and ● Direct. The Exchange segment provides the technology, analytics and data services necessary to facilitate business-to-consumer advertising transactions. These solutions help advertisers acquire customers with payment for services to Inuvo occurring either on a pay-per-click, pay-per-lead or pay-per-sale basis. The Exchange has tens of thousands of advertisers and thousands of publisher partners. The Direct segment utilizes various online marketing techniques to acquire leads. Interest in a variety of product offers for the lead is determined through a combination of inbound/outbound calls by a telemarketing representative, email marketing initiatives, postal offers and search traffic driven to our Company ownedand operated websites. The cornerstone of our value proposition for advertisers is our ability to generate high converting leads at an attractive return on investment (“ROI”).Concurrently, to allow for scale within our advertising exchange, we must also attract high traffic web publishers where competition for advertising space is driven primarily by the amount paid for each offer presented. We believe that greater transparency and alignment between advertisers and publishers, combined with sophisticated analytic technologies that predict fraud and target offers more effectively, will differentiate service providers in this marketplace. We believe we have been on the forefront of these technologies for the past five years. From our click fraud technology, which has successfully proven its ability to eliminate bad traffic, to our introduction of transaction flagging within the Inuvo Platform to the targeting of advertisements based on behavioral information.We have and will continue to operate our business based on the principle of quality. In October 2009, we brought to market the Inuvo Platform. Within this solution, advertisers create and manage advertising campaigns, web publishers better monetize their available advertising inventory and strategic partners and web developers will soon have the ability to customize their implementation through an application-programming interface (“API”). We see our Company well positioned to capitalize on market trends that play to our technological strengths. A very important by-product of our business is the information produced both on the advertiser side, where we see what kind of products convert, and on the publisher side, where we see what kind of websites attract viewers. This business intelligence allows for improved detection of fraudulent transactions and higher response rates. The significant accounting policies of the Company are described in Note 2 of the Notes to Consolidated Financial Statements included in its Annual Report on Form 10-K for the year ended December 31, 2009 as filed with the Securities and Exchange Commission (“SEC”). For interim reporting purposes, the Company follows the same accounting policies and considers each interim period as an integral part of an annual period. Certain prior period amounts have been reclassified to conform to the current presentation related to discontinued operations and segment classification. Discontinued Operations During the second quarter of 2008, the Company made a decision to divest its MarketSmart Advertising, Inc. (“MSA”) operations and ceased operations of its Web Diversity Ltd. (“Web Diversity”) subsidiary which in total comprised its Advertising Segment. The Company also made a decision to divest its Cherish, Inc. (“Cherish”) and Vintacom Florida Inc (“Vintacom”) operations.On February 17, 2009, the Company concluded the sale of Cherish.In the second half of 2009, the Company ceased operations of Vintacom. Internal Offers - Discontinued The Company provided subscription website memberships for a variety of offers including online dating portals.Through Cherish and Vintacom the Company offered a wide variety of online dating communities designed to allow individuals to search for friends, partners and future spouses using interactive websites. Some of Cherish’s websites also display adult content, and encourage the exploration of alternative lifestyles, in addition to providing dating and relationship services. Revenues from internal offers were generated from monthly membership fees which allowed users to obtain complete access to website portals associated with the offers. In March 2010, we determined that as a result of recent market pressures from credit-card processors to accelerate our decision to exit the negative-option marketing programs which became part of our Direct segment following the iLead Media, Inc. acquisition in 2006. 4 Basis of Presentation The unaudited consolidated financial statements include the accounts of the Company and its subsidiaries. All inter-company accounts and transactions have been eliminated in consolidation. The accompanying unaudited interim consolidated financial statements as of June 30, 2010 and for the three and six months ended June 30, 2010 and 2009 have been prepared pursuant to the rules and regulations of the SEC. Certain information and footnote disclosures normally included in the consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been omitted pursuant to such rules and regulations. These unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K as of and for the year ended December31, 2009, and filed with the SEC. The interim unaudited consolidated financial information contained herein is not certified or audited; it reflects all adjustments (consisting of only normal recurring accruals) which are, in the opinion of management, necessary for a fair statement of the operating results for the periods presented, stated on a basis consistent with that of the audited consolidated financial statements. The results of operations for any interim period are not necessarily indicative of results to be expected for the full year. Reclassification For comparability, the 2009 unaudited consolidated financial statements reflect reclassifications where appropriate to conform to the interim consolidated financial statement presentation used in 2010. Certain prior period amounts have been reclassified to conform to the current presentation related to discontinued operations related to iLead Media, Inc. Use of Estimates The preparation of the unaudited consolidated financial statements in accordance with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the unaudited consolidated financial statements and the reported amounts of net revenue and expenses in the reporting period. The Company regularly evaluates estimates and assumptions related to allowances for doubtful accounts, goodwill and purchased intangible asset valuations, derivatives, deferred income tax asset valuation allowances, stock compensation, and the value of stock options and warrants. The Company bases its estimates and assumptions on current facts, historical experience and on various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from management’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. Credit Risk, Customer and Vendor Evaluation Accounts receivable are typically unsecured and are derived from sales to customers. The Company performs ongoing credit evaluations of its customers and maintains allowances for estimated credit losses. The Company applies judgment as to its ability to collect outstanding receivables based primarily on management’s evaluation of the customer’s financial condition and past collection history and records a specific allowance. In addition, the Company records an allowance based on the length of time the receivables are past due. At June 30, 2010, the Company had one individual customer with accounts receivable balances greater than 10% of the gross accounts receivable from continuing operations. This customer owed approximately $3.5 million or 51.1% of gross accounts receivable from continuing operations at June 30, 2010 and approximately $2.5 million or 40.6% at December 31, 2009. This same customer contributed approximately $8.9 million and $15.8 million or 76.9% and 74.6%, respectively, of total net revenue from continuing operations for the three and six months ended June 30, 2010 and approximately $5.7 million and $13.5 million or 59.8% and 62.9%, respectively, of total net revenue from continuing operations for the three and six months ended June 30, 2009. Interest Rate Swap Agreement The Company adopted ASC 825, Financial Instruments (“ASC 825”) on January 1, 2008. ASC 825 permits companies to make an election to carry certain eligible financial assets and liabilities at fair value, even if fair value measurement has not historically been required for such assets and liabilities under GAAP. Upon adoption of ASC 825, the Company made no elections to record assets and liabilities at fair market value. The Company accounts for its interest rate swap agreements in accordance with ASC 815, Derivatives and Hedging. This standard requires the Company to recognize all derivatives on the balance sheet at fair value. Our interest rate swap agreement qualifies as a cash flow hedge. Therefore, the effective portion of the fair value change is recorded through other comprehensive income, a component of stockholders’ equity while any ineffectiveness is recorded in the statement of operations.In March 2009, the Company cancelled its only derivative and incurred a related expense of approximately $94,000 included in Other Expenses on the June 30, 2009 interim unaudited consolidated statements of operations for the six months then ended. 5 Note 2 - Property and Equipment The net carrying value of property and equipment at June 30, 2010 and December 31, 2009 was: June 30, 2010 (unaudited) December 31, 2009 Furniture and Fixtures $ $ Equipment Software Leasehold Improvements Assets Not Yet in Service Subtotal Less: Accumulated Depreciation and Amortization Net Property and Equipment from Continuing Operations $ $ Net Property and Equipment from Discontinued Operations $ $ Total $ $ Note 3 – Goodwill and Intangible Assets The following is a scheduleof the Company’s intangible assets from its continuing operations as of June 30, 2010 (unaudited): Description Term Carrying Value Accumulated Amortization Net Carrying Value Names Database (1) 1-2 Years $ $ ) $ Website Development 5 Years ) Customer Lists 5 Years ) Vendor Relations 3 Years ) - Software 3 Years ) - Reference Materials 3-5 Years ) - Tradenames 5 Years - Total Intangible Assets $ $ ) $ Goodwill $ $ - $ (1) Amortization of Names Database included in data acquisition amortizationfor the three and six months ended June 30, 2010 was approximately $498,000 and $997,000, respectively. Amortization of Names Database included in data acquisition amortizationfor the three and six months ended June 30, 2009 was approximately $461,000 and $891,000, respectively. The Company’s amortization expense over the next five years as of June 30, 2010 is as follows: $ - - - Total $ 6 Note 4 –Accrued Expenses and Other Current Liabilities The accrued expenses and other current liabilities consist of the following as of June 30, 2010 (unaudited) and December 31, 2009: June 30, December 31, 2009 Accrued Expenses $ $ Accrued Affiliate Payments - Accrued Judgment - Accrued Payroll and Bonus Liabilities Capital Leases – Current Portion Total $ $ Note 5 – Other Long Term Liabilities Other long term liabilities consisted of the following as of June 30, 2010 (unaudited) and December 31, 2009: June 30, December 31, 2009 Deferred Rent $ $ Capital Leases – Less Current Portion Total $ $ Note 6 – Term and Credit Notes Payable On December24, 2009, the Company entered into the Second Amended and Restated Loan Agreements with Wachovia Bank, N.A.(“Wachovia”) pursuant to which the Company restructured its obligations with Wachovia to reallocate the amounts owed to the bank between the term note and the credit note and to extend the due date of the remaining portion of the obligations. Under the terms of the Second Amended and Restated Loan Agreements ("Amended Loan Agreement"), which have superseded all prior loan agreements with Wachovia, the Company issued Wachovia the Second Amended and Restated Revolving Credit Promissory Note in the principal amount of $5.3 million (the “Credit Note”) and the Second Amended and Restated Term Promissory Note in the principal amount of approximately $4.1 million (the “Term Note”).Both the Credit Note and Term Note bear interest at the rate of LIBOR plus 7%, with a floor of 7%, (7.35% and 7.23% at June 30, 2010 and December 31, 2009, respectively) and are due on March 31, 2011.Prior to the restructure, the Company owed Wachovia approximately $6.4million under the previous credit note, with a maximum borrowing of $8,000,000. As described below, the maximum borrowing was reduced by $2.7million and reallocated to the balance of the Term Note. The Company is permitted to have aggregate principal advances outstanding under this Credit Note of the lesser of (i) $5.3million or (ii) 80% of eligible accounts receivable less reserves plus an “over-advance” of $2.1million through May31, 2010, which, over time, is reduced to $1.0million at January1, 2011, which remains at that level through maturity of the Credit Note.Prior to the restructure, the Company owed Wachovia approximately $1.4million under the previous term note. As part of the restructure, this amount was increased by $2.7million.The Company’s obligations under the loan agreement and the notes continue to be secured by a first priority lien, in favor of Wachovia, on all of the Company assets, including the stock of each of the operating subsidiaries, and are subject to certain financial covenants. The Company further agreed to reduce the amounts owed Wachovia by approximately $100,000 at closing, $400,000 on or before December31, 2009 and $500,000 split between June 30, 2010 and July31, 2010. In addition, 25% of all net proceeds from equity sales made by the Company after July31, 2010 and 100% of the net proceeds from the sale of any collateral or subsidiary will be used to further reduce our obligations to Wachovia. Under the terms of the loan agreement, the Company used funds from the exercise of warrants as previously disclosed and from the sale of our stock for these reductions, The amounts due under the notes can be accelerated if an event of default occurs as described in the notes, and our outstanding letter of credit of approximately $500,000 must be terminated or replaced by the maturity date of the notes. The availability under the Credit Note will be reduced by the outstanding balance ofany letters of credit. Per the amended loan agreement with Wachovia, the Company is required to calculate its borrowing base monthly based on eligible accounts receivable. The Company’s outstanding balance on the Credit Note Payable as of June 30, 2010 and December 31, 2009 was approximately $4.1 million and $4.6million, respectively.In addition, the Company has approximately $475,000 under a letter of credit with our landlord as of June 30, 2010 and December 31, 2009. The Credit Note Availability is calculated as principal less the outstanding balance less the outstanding letters of credit. As of June 30, 2010 and December 31, 2009, the Company’s availability under its Credit Note was approximately $700,000 and $200,000, respectively.As of June 30, 2010 and December 31, 2009, the Company’s outstanding balance on the Term Loan was approximately $2.1 million and $3.5 million, respectively. 7 On March29, 2010, the Company entered into a First Amendment to the Second Amended and Restated Loan Agreement and First Amendment to Second Amended and Restated Revolving Credit Promissory Note with Wachovia Bank, N.A. which modified certain terms of the December 2009 agreement and Credit Note including i) accelerating a scheduled principal payment of $250,000 due on July 31, 2010to March 29, 2010, ii) the $5.3 million Credit Note is reduced to $5.0 million over the term of the agreement, iii) the over-advance provided in the Credit Note is reduced from $2.1 million to $700,000 over the term of the agreementand iv) changes to the covenants as reflected below. Interest Rates; Repayment Terms. Interest on the unpaid principal balance of the credit note and term note accrues at LIBOR Market Index Rate plus 7% provided further that the interest rate shall in no event be less than 7%. The credit note matures on March 31, 2011. Amounts due under the Term Note are payable in monthly payments of $152,000 with any remaining principal due on March 31, 2011, the Term Note’s maturity. The principal amount of the Term Note will be reduced by the net proceeds to the Company upon the sale of MarketSmart Advertising, Inc. Covenants. As detailed further in the Loan Amendment, so long as there remain any amounts outstanding under the credit note, the Company is required to maintain: (1) a “Funded Debt to EBITDA Ratio” (i) as of December 31, 2009 of not more than 4.25 to 1.00; (ii) as of March 31, 2010 of not more than 3.5 to 1.00; (iii) as of June30, 2010 of not more than 4.0 to 1.00; (iv) as of September30, 2010 of not more than 2.25 to 1.00; and (v) as of December31, 2010 of not more than 1.75 to 1.00. This covenant shall be calculated at year end and quarterly, on a rolling four quarterbasis; (2) a “Fixed Charge Coverage Ratio” (i) as of December31, 2009 of not less than 0.50 to 1.00; (ii) as of March 31, 2010 of not less than 0.40 to 1.00; (iii) as of June30, 2010 of not less than 0.45 to 1.00; (iv) as of September30, 2010 of not less than 1.00 to 1.00; and (v) as of December31, 2010 of not less than 1.50 to 1.00. This covenant shall be calculated at year end and quarterly, on a rolling four quarter basis.In addition, the Company may not: (a) make capital expenditures (excludes acquired names and capitalized software) during any year exceeding $500,000; (b) incur any additional indebtedness unless approved by Wachovia; and (c) declare or pay dividends unless approved by Wachovia.Additionally, so long as the credit facility remains in effect, the Company may not acquire or invest in, directly or indirectly, any business unless approved by Wachovia. The Company may not purchase, redeem, retire or otherwise acquire, directly or indirectly, any stock, securities, or evidence of indebtedness, unless approved by Wachovia.The Company was in compliance at June 30, 2010 and December 31, 2009. Note 7 - Stock-Based Compensation Plans The stock option program is a long-term retention program that is intended to attract, retain and provide incentives for talented employees, officers and directors, and to align stockholder and employee interests. We consider our option programs critical to our operation and productivity. Currently, the Company grants options and restricted stock units ("RSUs")from the 2005 Long-Term Incentive Plan ("2005 LTIP") and the 2010 Equity Compensation Plan (“2010 ECP”), approved by the shareholders on June 18, 2010. Option and restricted stock unit vesting periods are generally zero to three years. As of June 30, 2010,the Companyhad reserved 10.0 million shares of common stock for issuance under our 2005 LTIP. Under the 2005 LTIP, the Company has i)8,276,122 options outstanding, ii)400,000shares issued to a former executive as severance and iii)596,666 RSUs provided to employees, officers or directors. As of June 30, 2010, we had approximately 727,212 shares available for grant under our 2005 LTIP. As of June 30, 2010, the Company had reserved 7,000,000 shares of common stock for issuance under the 2010 ECP.As of June 30, 2010, we had approximately 6,178,232 shares available for grant under our 2010 ECP. The following table summarizes all stock based compensation grants: Stock Options Severance RSU's Available Shares Total 2010 ECP 2005 LTIP Other Options - Non - LTIP - - - Total The fair value of restricted stock units is determined using market value of the common stock on the date of the grant. The fair value of stock options is determined using the Black-Scholes valuation model. The use of this valuation model involves assumptions that are judgmental and highly sensitive in the determination of compensation expense and include the expected life of the option, stock price volatility, risk-free interest rate, dividend yield, exercise price, and forfeiture rate. Under ASC 718, “Accounting for Stock Options and Other Stock Based Compensation,” forfeitures are estimated at the time of valuation and reduce expense ratably over the vesting period. The forfeiture rate, which is estimated at a weighted average of 25.0 percent of unvested options outstanding, is adjusted periodically based on the extent to which actual forfeitures differ, or are expected to differ, from the previous estimate. 8 In 2010, the Company granted options to purchase 937,500 shares of common stock under the 2005 LTIP with an average exercise price of $0.21 per share.The Company also granted options to purchase 821,768 shares of common stock under the newly adopted 2010 ECP with an exercise price of $0.25 per share. The Company recorded stock-based compensation expense for all equity incentive plans of approximately $227,000 and approximately $196,000 for the six months ended June30, 2010 and 2009, respectively. The Company recorded stock-based compensation expense for all equity incentive plans of approximately $110,000 and approximately $93,000 for the three months ended June30, 2010 and 2009, respectively. At June 30, 2010, the aggregate intrinsic value of all outstanding options was approximately $52,000 with a weighted average remaining contractual term of 4.2 years, of which approximately 3.1 million of the outstanding options are currently exercisable with an aggregate intrinsic value of approximately $26,000, a weighted average exercise price of $0.97 and a weighted average remaining contractual term of 3.5 years. No options were exercised during either period. The total compensation cost at June 30, 2010 related to non-vested awards not yet recognized was approximately $0.6 million with an average expense recognition period of 2.26 years. The following table summarizes information about stock option activity during the six months ended June 30, 2010 and 2009 respectively. Options Weighted Average Exercise Price Options Weighted Average Exercise Price Outstanding, Beginning of Period $ $ Granted $ $ Forfeited or Expired ) $ ) $ Exercised - - Outstanding, End of Period $ $ Exercisable, End of Period $ $ The weighted average grant date fair value of options granted during the six months ended June 30, 2010 was $0.23. No option or warrant exercises occurred under any share-based payment arrangements for the six months ended June 30, 2010 or 2009. In accordance with ASC 718, the fair values of options granted prior to adoption and determined for purposes of disclosure under ASC 718 have not been changed. The fair value of options granted was estimated assuming the following weighted averages: Expected Life in Years Volatility % % Risk Free Interest Rate % % Dividend Yield % % Expected volatility is based on the historical volatility of the Company’s common stock over the period commensurate with or longer than the expected life of the options. The expected life of the options is based on the vesting schedule of the option in relation to the overall term of the option. The risk free interest rate is based on the market yield of the US Treasury Bill with a 3 year term. The Company does not anticipate paying any dividends so the dividend yield utilized in the model is zero. Warrants Outstanding As of June 30, 2010, the Company had outstanding warrants for the potential issuance of 6,454,165 shares of common stock. Exercise price ranges from $0.30 to $3.50as ofJune 30, 2010. These warrants were primarily issued in connection with private placements and debt issuances. In August2009, the Company issued 400,000 warrants to an investor relations firm as partial compensation for services. The 400,000 warrants are divided into four tranches of 100,000 warrants per tranche with exercises prices of $0.30, $0.50, $1.00 and $1.50. The warrants exercise over a 24 month period on a pro-rata basis and have a term of five years. All of these warrants are exercisable for five years. 9 As a result of the granting of the investor relations warrants, the Company triggered the anti-dilution protection for warrants issued to investors in 2006 as part of their purchase and conversion of SeriesA Preferred Stock (“Investor Warrants”). As a result of the floor on each warrant the following represents the warrants that were outstanding, the stated exercise price and the adjusted exercise price. The Company issued 5,200,000 warrants with an exercise price of $2.50 per share, which was reduced to the floor of $2.00 per share. The Company issued 2,000,007 warrants with an exercise price of $3.05 per share, which was reduced to the floor of $2.55 per share. The Company issued 1,000,006 warrants with an exercise price of $4.00 per share, which was reduced to the floor of $3.50 per share. Additionally, during the third quarter of 2009 the Company temporarily, from September21, 2009 to September29, 2009 (“Reduction Period”), re-priced the Investor Warrants. The Company provided a modification to the warrant agreements that i) reduced the exercise price from all the warrants ranging from $2.00 - $3.50 per share to $0.27 per share, the market price during the Reduction Period and ii) removed the cashless exercise feature. During the Reduction Period, 2,260,931 warrants were exercised for approximately $600,000. Common Stock In the three months ended June 30, 2010, we issued an aggregate of 579,113 shares of our common stock valued at approximately $110,000 to our executive officers and certain of our senior management in lieu of cash compensation.The value of the shares equaled the fair market value of our common stock on the date of issuance.The recipients were accredited or otherwise sophisticated individuals who had such knowledge and experience in business matters that they were capable of evaluating the merits and risks of the prospective investment in our securities.The recipients had access to business and financial information concerning our company.The securities were issued in reliance on an exemption from registration provided by Section 4(2) of the Securities Act of 1933. Note 8 – Income Taxes The Company is currently open to audit under the statute of limitations by the Internal Revenue Service for the years ending December31, 2005 through 2009. The Company’s 2004 income tax return was reviewed by the Internal Revenue Service. No material items were discovered and the review was finalized in 2006. The Company and its subsidiaries state income tax returns are open to audit under the statute of limitations for the years ending December31, 2005 through 2009. The Company examined the evidence related to a recent history of tax losses, the economic conditions in which the Company operates, recent organizational changes, near term projections as well as the recent changes in the financing agreement with Wachovia and concluded that it is unable to support the conclusion that it is more likely than not that any of its deferred income tax assets will be realized.As a result, the Company has recorded a full valuation allowance for the net deferred tax asset. Our policy is to recognize interest and penalties expense, if any, related to uncertain tax positions as a component of income tax expense.Since the ultimate resolution of uncertain tax positions depends on many factors and assumptions, we are not able to estimate the range of potential changes in the liability for unrecognized tax benefits or the timing of such changes. Note 9 – Discontinued Operations: The table below summarizes unaudited financial results for the assets classified as held for sale which is primarily our MarketSmart Advertising, Inc. (“MSA”) and iLead business units: Three Months Ended June 30 Six Months Ended June 30 Revenue $ Income(Loss) FromDiscontinued Operations Before Income Taxes ) Income(Loss) From Discontinued Operations $ ) $ $ $ During the second quarter of 2008, the Company made a decision to divest its MSA operations and ceased operations of its Web Diversity subsidiary which in total comprised its Advertising Segment. The Company also made a decision to divest its Cherish and Vintacom operations.On February 17, 2009, the Company concluded the sale of Cherish.In the fourth quarter of 2009, the Company ceased operations of Vintacom. On March 1, 2010, the Company determined that as a result of recent market pressures from credit-card processors to accelerate its decision to exit the negative-option marketing programs which became part of the Company’s Direct Segment following the iLead Media, Inc. acquisition in 2006. The Company is currently exploring a number of transitional opportunities related to these online consumer programs, which collectively have represented as much as 20% of the historical net revenue from continuing operations of the Company.As a result in this change to the iLead Media, Inc. business, the Company deemed all remaining intangible assets associated with this business as of December 31, 2009 to be impaired. 10 On June 3, 2010, we entered into an Asset Purchase Agreement (the “Agreement”) with Omega Direct Marketing, LLC (“Omega”) to sell all of the gross assets of our Exact Supplements, LLC. business (“Exact”).The purchase price is 50% of all monthly revenues for the immediate 12 months after the date of the Agreement, less specific costs as defined in the Agreement.We shall recognize gains from the sale of Exact only upon receipt of monies per the Agreement.During the three and six months ended June 30, 2010, we did not recognize any gain or loss from this sale.Additionally, as all assets of Exact were written off as of December 31, 2009 and, therefore, no gain or loss was recognized on the sale of Exact. Note 10 - Net Loss Per Common Share. During the periods presented, we had securities that could potentially dilute basic earnings per share in the future, but were excluded from the computation of diluted net loss per share, as their effect would have been anti-dilutive.Because we report a net loss for all periods presented, shares associated with stock options and warrants are not included because they are anti-dilutive.Basic and diluted net loss per share is the same for the periods presented.Per share data is based on the weighted average number of shares outstanding. Note 11 - Impact of New Accounting Standards Recent Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (“FASB”) issued guidance amending the existing fair value measurements and disclosure guidance. The amendment requires new disclosures regarding the transfers in and out of level 1 and 2 fair value measurements and activity in level 3 fair value measurements. The amendment also clarifies existing disclosures regarding the level of disaggregated information as well as more disclosure around valuation techniques and inputs into fair value measurements.The guidance is effective for interim and annual reporting periods commencing after December15, 2009, with a portion effective for fiscal years beginning after December15, 2010. The adoption of this guidance is not expected to have a material impact on our Consolidated Financial Statements. Other recent accounting pronouncements issued by the FASB, the AICPA, and the SEC did not or are not believed by management to have a material impact on the Company’s present or future financial statements. Note 12 - Segment Analysis The Company is an Internet marketing services business separated into two reporting segments: Exchange and Direct. The Exchange Segment includes both the technologies and networks required to facilitate business to business transactions. The Direct Segment includes both the products and websites required to market to consumers online, a lead generation business and data collection and distribution. The Company reports business within two operating segments, Exchange and Direct.MSA and iLead (see Note 9) are reported as discontinued operations in our consolidated financial statements. Listed below is a presentation of revenue, gross profit and earnings (loss) before interest, taxes, depreciation and amortization and stock based compensation for all reportable segments for the three and six months ended June 30, 2010 and 2009. We currently only track certain assets at the segment level and therefore assets by segment are not presented below. The Corporate category in the “Earnings (Loss) before Interest, Taxes, Depreciation and Amortization, and Stock Based Compensation” table consists of corporate expenses not allocated to any segment. Net Revenue by Industry Segment Three Months Ended June 30 Six Months Ended June 30 Segment Amount Percent Amount Percent Amount Percent Amount Percent Exchange $ % $ % $ % $ % Direct % Total Revenue $ % $ % $ % $ % Gross Profit by Industry Segment Three Months Ended June 30 Six Months Ended June 30 Segment Exchange $ Direct Total $ 11 Earnings (Loss) before Interest, Taxes, Depreciation and Amortization, and Stock Based Compensation by Industry Segment Three Months Ended June 30 Six Months Ended June 30 Segment Exchange $ Direct Corporate ) Total $ Note 13- Subsequent Events In July 2010, we issued an aggregate of 247,668 shares of our common stock valued at approximately $40,800 to our executive officers and certain of our senior management in lieu of cash compensation.The value of the shares equaled the fair market value of our common stock on the date of issuance. In July 2010, the Board of Directors approved the plan to sell our Real Estate School Online ("RESO") business unit. Our consolidated financial statements filed with the SEC after June 30, 2010 will include RESO financial statements in discontinued operations. We have evaluated all events that occurred after the balance sheet date but before our consolidated financial statements were available through July 31, 2010 to determine if they must be reported.Our management determined that there were no reportable subsequent events to be disclosed. 12 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Certain statements in this “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and elsewhere in this quarterly report on Form 10-Q constitute “forward-looking statements” within the meaning of the Federal Private Securities Litigation Reform Act of 1995. Forward-looking statements are statements that are not historical, including statements regarding management’s intentions, beliefs, expectations, representations, plans or predictions of the future and are typically identified by words such as “believe,” “expect,” “anticipate” “intend,” “estimate,” “may,” “will,” “should,” and “could.” These forward-looking statements involve numerous risks and uncertainties that could cause our actual results to be materially different from those set forth in the forward-looking statements including, without limitation, our lack of profitable operating history, changes in our business, potential need for additional capital and the other additional risks and uncertainties that are set forth in the “Risk Factors” section, the “Legal Proceedings” section, the “Management’s Discussion and Analysis of Results of Operations and Financial Condition” section and other sections of this Quarterly Report on Form 10-Q, as well as in our Annual Report on Form 10-K for the year ended December 31, 2009 as filed with the Securities and Exchange Commission.The risk factors described in our Form 10-K are not the only risks we face. Additional risks and uncertainties not currently known to us or that we deem immaterial also may materially adversely effect our business, financial condition and/or operating results. The Company assumes no obligation to update any forward-looking statements as a result of new information or future events or developments, except as required by law. The following discussion should also be read in conjunction with the Consolidated Financial Statements and Notes thereto appearing elsewhere in this quarterly report on Form 10-Q. Overview We are an Internet marketing business with two segments: ● Exchange, and ● Direct. The Exchange segment provides the technology, analytics and data services necessary to facilitate business-to-consumer advertising transactions. These solutions help advertisers acquire customers with payment for services to Inuvo occurring either on a pay-per-click, pay-per-lead or pay-per-sale basis. The Exchange has tens of thousands of advertisers and thousands of publisher partners. The Direct segment utilizes various online marketing techniques to acquire leads. Interest in a variety of product offers for the lead is determined through a combination of inbound/outbound calls by a telemarketing representative, email marketing initiatives, postal offers and search traffic driven to our Company ownedand operated websites. The cornerstone of our value proposition for advertisers is our ability to generate high converting leads at an attractive return on investment (ROI). Concurrently, to allow for scale within our advertising exchange, we must also attract high traffic web publishers where competition for advertising space is driven primarily by the amount paid for each offer presented. We believe that greater transparency and alignment between advertisers and publishers, combined with sophisticated analytic technologies that predict fraud and target offers more effectively, will differentiate service providers in this marketplace. We believe we have been on the forefront of these technologies for the past five years. From our click fraud technology, which has successfully proven its ability to eliminate bad traffic, to our introduction of transaction flagging within the Inuvo Platform to the targeting of advertisements based on behavioral information.We have and will continue to operate our business based on the principle of quality. In October 2009, we brought to market the Inuvo Platform. Within this solution, advertisers create and manage advertising campaigns, web publishers better monetize their available advertising inventory and strategic partners and web developers will soon have the ability to customize their implementation through an application-programming interface (API). We see our Company well positioned to capitalize on market trends that play to our technological strengths. A very important by-product of our business is the information produced both on the advertiser side, where we see what kind of products convert, and on the publisher side, where we see what kind of websites attract viewers. This business intelligence allows for improved detection of fraudulent transactions and higher response rates. In 2010, we continued the transformation of the company that began in early 2009.In March 2010, we determined, due to a combination of market and strategic reasons, to exit the company owned and operated negative-option marketing programs, which became part of our Direct segment following the iLead Media, Inc. acquisition in 2006.This business had historically represented as much as 20% of our historical revenue from continuing operations.No revenue in the second quarter was from this former operation. During 2010, we will continue to balance our desire to capture greater market share through investments in technology, sales and marketing with the capital limitations of our operations and debt/equity financing. 13 Results of Operations While we continue the significant transformation that began in 2009 and which has included the elimination of positions, the sale of businesses with low correlation to our core mission and the reorganization of our operations along two business segments, our continuing operations enjoyed a 21% revenue growth for the second quarter of 2010 over the same quarter of the prior year. Nevertheless, the downturn of the economy has impacted the advertising spend of our customers in our Exchange segment and consumer spending in our Direct segment, both of which adversely impacted our results of operations during the first half of 2010.After a decline in the first quarter of 2010 compared to the same quarter last year, due to lower search revenue, the Exchange segment revenue grew in the second quarter of 2010 over the same quarter of the prior year by approximately $3.4 million. The Direct segment was impacted primarily by the retirement of the Primary AD service in the first six months of 2010 as compared to the same period in 2009. In the three months ended June 30, 2010, gross profit increased by approximately 15.0% when compared to the same period in 2009 due to the increase in revenues.However, our gross margin for the same periods has decreased due to the shift in revenue to the Exchange Segment which historically has lower margins compared to the Direct Segment. Our net loss from continuing operations in the second quarter of 2010 improved by approximately $200,000 from the comparable period in 2009 primarily as a result of the increased revenues. Six Months Ended June 30, 2010 as Compared to the Six Months Ended June 30, 2009 Net Revenue Total net revenue from our Exchange and Direct segments for six months ended June 30, 2010 and 2009 were as follows (in thousands and unaudited): Six Months Ended June 30, % of Revenue % of
